number release date id office uilc cca_2009040814001550 -------------------------- from -------------------- sent wednesday april pm to ---------------------- cc -------------------- subject re t exceptions ----------- there have not been any regulations issued regarding sec_72 a distribution qualifies under sec_72 if it was made from an individual_retirement_plan to an individual after separation from employment if such individual has received unemployment_compensation for consecutive weeks under any federal or state unemployment_compensation law by reason of such separation sec_72 if such distribution was made during any taxable_year during which such unemployment_compensation is paid or the succeeding taxable_year sec_72 and to the extent such distribution does not exceed the amount_paid during the taxable_year for insurance sec_72 a self-employed_individual shall be treated as having satisfied the requirement of sec_72 number above if under federal or state law the individual would have received unemployment_compensation but for the fact that the individual was self-employed sec_72 thus if the taxpayer is self-employed the taxpayer has to present evidence that he would have been eligible to receive any federal or state unemployment_compensation but for the fact that the taxpayer was self employed although not able to cite as precedence see the attached tax_court summary opinion and how the tax_court handled a s_case dealing with sec_72
